Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 30, 1986, convicting him of murder in the second degree (five counts), attempted murder in the second degree (three counts), assault in the first degree (two counts), assault in the second degree, robbery in the first degree (four counts), criminal possession of a weapon in the second degree (four counts), and rape in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court did not err in denying that branch of the defendant’s omnibus motion which was to suppress identification testimony, as the evidence adduced established the reasonableness of the police conduct and the lack of suggestiveness of the identification procedures. Contrary to the defendant’s contention, there was no evidence adduced at the suppression hearing that certain wanted posters issued more than one month before the lineup were still posted in the area of the precinct where the witnesses waited, or that any witness actually saw a wanted poster before viewing the lineup.
We have considered the remaining contention raised by the defendant and find it to be without merit. Lawrence, J. P., Kunzeman, Kooper and Balletta, JJ., concur.